PJ:) 442 (Rev II/I!) Arrest Wammt
                                            •
                                         UNITED STA TES DISTRICT COURT
                                                                 for the
                                                    Eastern District of Pennsylvania

                  United States of America
                                 v.                                )
                AHMADJAMAALBECOATE                                 )         Case No.     18-CR-291-1
                                                                   )
                                                                   )                                                rn                   <;
                                                                   )                                                >        ~           ~
                                                                   )                                             ~V'I                    -4
                                                                                                                 f"l-t       -           m
                           Defendant                                                                             Zr<1        c....       0
                                                                                                                 z==-        ~           ~:io
                                                                                                                 (J)z                    """.,,,
                                                                                                                                         >O
                                                     ARREST WARRANT                                              -<o         c           -rrca
                                                                                                                 r-                      l't'l-
                                                                                                                 <(fl        -0          Ul<
To:      Any authorized law enforcement officer                                                                  J>;;        :x :rf'!"f
                                                                                                                 zn.
                                                                                                                 l>-f
                                                                                                                             w
                                                                                                                              ••
                                                                                                                                         ,..o
                                                                                                                                         ,.
         YOU ARE COMMA.~ED to arrest and bring before a United States magistrate judge withoutc;vme€essai'Y delay
                                                                                                                             N           J>.
(name ofperson to be arrested)        AHMAD JAMAAL BE COATE                                                         ..,,                 ,.,..
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment             :"'J Superseding Indictment       0 Information         n   Superseding Information           0 Complaint
0 Probation Violation Petition             0 Supervised Release Violation Petition         ::1 Violation Notice        CJ Order of the Court

This offense is briefly described as follows:
  18:371 - CONSPIRACY- 1 COUNT
  18:1343 -WIRE FRAUD - 3 COUNTS




                                                                                                                                                     "',. ·:
  18:513(a)- UTIERING COUNTERFEIT SECURITIES -1 COUNT
  18:1028A-AGGRAVATED IDENTITY THEFT - 1 COUNT




                                                                                            L
  42:408(a)(7)(B) - MISUSE OF A SOCIAL SECURITY NUMBER - 1 COUNT
  18:2 -AIDING AND ABETTING

                                                                                                                                                           --~

                                                                                                                                                           .~
Date:         07/10/2018                                               - -   -   - - - -Eric
                                                                                         - -Sobieski, Deputy Clerk
                                                                                             - - - - - -- - - - - - - - -
                                                                                                                                                     ~-- - S
                                                                                                                                                   --[""-
                                                                                            /ssumg officer's signature                                 -     ~

                                                                                                                       .                         ~
                                                                                                                                                  :-:..-    :":"
                                                                                                                                                            ~'
City and state:                                                        _______K~te_B~r~m_a~               91e_!k_o4c_Q~            . __          ~~ ~v:          __.. .
                                                                                              Prmtednameandtttfe.          •·• ·.            -\.\''~         •
                                                                                                                       .             \ (\•'''
                                                                                                                           \~· t::.·,~

                                                                Return

          This warrant was       r~~ed
                                   on (date) __        7-J_f}_-'f~, and the person was arrested on           (date) __      9-:~~
at (city and state) - - - /_}_ _ - - - - - - - - -

                  9-)t4<1'
Date: - - - - - - -              -
                                                                                           Arresting officer's signature



                                                                                              Printed name and title
